Detailed Action:
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claim 1 is amended.
Claims 1-7 are pending. 

Response to Remarks:
Regarding Double Patenting:
The Applicant, as understood by the Examiner, asserts that the claims are classified within different statutory classes and are therefore two separate inventions. The Examiner is not persuaded. The distinguishability between the applications for purposes of double patenting lies with the whether the two applications are patentable distinct.  Here, although the applications are in different statutory classes, they are exact in novelty. Thus, they are not patentably distinct from one another and therefore the rejection is maintained. 

Regarding 101:
The Applicant, as understood by the Examiner, argues that the claims, in particular the amendments, overcome the rejection of 101 because they are analogous to the eligible example of claim 2, Example 37 on the 101 microsite.  The Examiner is not persuaded. 

As discussed in Alice, “…in cases involving software, step one often “turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306–07 (Fed. Cir. 2020) (citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)). “We have routinely held software claims patent eligible under Alice step one when they are directed to improvements to the functionality of a computer or network platform itself.” Id. at 1307 

Here there should be more than a series of abstract steps (i.e. “receiving,” “comparing,” “providing”) using “result-based functional language”. Moreover, although the Applicant uses technology (i.e. the computer program) to train, compare, and predict the recommendation of performing servicing, the computer is merely being used a tool. The “multilayer perceptron neural network” methodology is not functioning in any capacity (nor is the computer itself) to accomplish what it is already designed to accomplish. The tools of the methodology and the computer are merely performing their routine and conventional applications. 

Thus, the rejection is maintained. 

Regarding 103:
The Applicant asserts that the claim amendments overcome the rejection of 103.  The Examiner agrees. However, upon further search and examination, the Examiner has established a new rejection under Ridland in view of NPL-Polo and in further view of NPL-Johannsson. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-7 are directed to the same invention as that of claims 8-20 of commonly assigned 16/410,176. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1 is directed to the abstract idea of a mental process. 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claim 1 when “taken as a whole,” is directed to the abstract idea of predicting failure using mathematical analysis of assets due to weather information. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process. (The claims can be processed using pen and paper (a mental process is defined as concepts performed in the human mind) and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…data store…comparison engine…multilayer perceptron neural network…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-6 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claim 1 does not include any limitations amounting to significantly more than the abstract idea, alone. Claim 1 includes various elements that are not directed to the abstract idea.  These elements include, “…data store…comparison engine…multilayer perceptron neural network…”
claims 1 does not include limitations amounting to significantly more than the abstract idea. Although claim 1 includes, ““…data store…comparison engine…multilayer perceptron neural network…” these amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig. 1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-7 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.

           




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ridland (US Pub. No. US 20160343093 A1) (hereinafter, Ridland) in view of NPL-Polo (2015) (hereinafter, NPL-Polo).

As per claim 1,
Ridland teaches, 
A method comprising: 
(Abstract).
Receive a data store
(Paragraph 176, “data stores” & Fig. 7c, noting element 701, “input data”)
Historical weather data, 
(Paragraph 65; Fig. 7e “Historical Weather Data”)
Predicted weather data, 
(Paragraph 65; Fig. 7c, element 701d “Forecast”) 
Historical asset variable values, 

And historical failure data associated with a plurality of asset segments; 
(Paragraph 65; “historical fixed-location utility asset functionality data (e.g., utility asset losses and/or malfunctions)”)

Ridland does not explicitly teach, however, NPL-Polo does teach, 
training, by a comparison engine using regression analysis, a multilayer perceptron neural network 
(page 229, noting “Possible future failures are predicted using a back-propagation
neural network that is trained with inverters' historical data of the last five years. This paper focuses on failures resulting as a consequence of equipment deterioration and useful life reduction due to operational and geographical (environmental) features that could have a great influence on the equipment…Back-propagation is a popular learning mechanism for solving predictions in multilayer perceptron networks…”)
based on a correlation of the historical asset degradation data to correlation factor between the historical weather data and the historical asset variable values
(page 236 last paragraph: As a result for each specific failure, theprobability to failure ascends unto reach 1 at the time of the failure and after, using this semi-parametric model, see Eq. (9) with Fn as number of failure in its plant, TTFi as specifics time to failure, ti as the time interval value, and ai as pondered a. In Table 5, the 16 failures (Fn) and their time to failure (TTF) are presented for each plant (PV1 and PV2) with the initial a and b, and the modified ai with the ponderation)
 
…to find links between asset degradation and a combination of the historical weather data and the historical asset variable values; 
(See above notations and see Table 5, 6, and Fig. 5- all showing links between failure and temperature by using historical failure data)
wherein the neural network is configured to operate with one or more weather variables; 
(See above and table 6, wherein table 6 discussing the data to train and test the ANN)

Ridland teaches a variety of weather monitoring systems, including ground-based and satellite-based observations, which are used to provide weather reports and forecasts. (Ridland paragraph 3)  NPL-Polo teaches reliability models in the tool presented are developed according to the available amount of failure data and are used for early detection of degradation in energy production due to power inverter and solar trackers functional failures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teaching NPL-Polo within the invention of Ridland with the motivation of a tool that could easily be automated within a supervisory control and data acquisition system, where reference values and corresponding warnings and alarms could be now dynamically generated using the tool. Thanks to this capability, on-line diagnosis and/or potential asset degradation prediction can be improved.  


Ridland teaches, 
 in comparison to the historical asset degradation data; 
(paragraphs 119 and 120, noting on paragraph 120 “…The confidence level can be generated from a variety of independent factors that are brought together in a weighted average fashion into a single number and that final confidence number is then mapped to an uncertainty index. Some exemplary key variables are listed below in order of higher weight to lower weight in the weighted average. The weights can be adjusted and/or change over time for a particular situation and/or customer based on analyses and modeling of prior predictions, and/or if a customer finds more subjective trust in one variable over another based on their experience with past storms and running predictions: (1) Hardening index pulled from recent infrastructure hardening that would cause known skews to the model that would make historical damage not as strong of a correlation factor for prediction…”)

Ridland does not explicitly teach, however, NPL-Polo does teach, 
Compare the historical weather data and the historical asset variable values to the historical failure data; 
(Table 5, 6, and Fig. 5- all showing links and comparisons between failure and temperature by using historical failure data)




Ridland does not explicitly teach, however, NPL-Polo does teach, 
Predicting by the multilayer perceptron neural network a deterioration failure probability for the first asset segment based on the predicted weather data and the predicted asset variable value
(page 229, noting “Possible future failures are predicted using a back-propagation
neural network that is trained with inverters' historical data of the last five years. This paper focuses on failures resulting as a consequence of equipment deterioration and useful life reduction due to operational and geographical (environmental) features that could have a great influence on the equipment…Back-propagation is a popular learning mechanism for solving predictions in multilayer perceptron networks…”)

Ridland teaches a variety of weather monitoring systems, including ground-based and satellite-based observations, which are used to provide weather reports and forecasts. (Ridland paragraph 3)  NPL-Polo teaches reliability models in the tool presented are developed according to the available amount of failure data and are used for early detection of degradation in energy production due to power inverter and solar trackers functional failures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teaching NPL-Polo within the invention of Ridland with the motivation of a tool that could easily be automated within a supervisory control and data acquisition system, where reference values and corresponding warnings and alarms could be now dynamically generated using the tool. Thanks to this capability, on-line diagnosis and/or potential asset degradation prediction can be improved.  

Ridland does teach,
providing, to a user, a recommendation to perform servicing on the first segment based on the deterioration failure probability.
(paragraph 25).
As per claim 2,
Ridland teaches,

(Fig. 1 paragraph 39 & 108, noting on paragraph 39, “The predictive weather data may be across many different time horizons, e.g., in order to provide the needed threat predictions for the various workflows that a utility does. Each workflow may have a different time horizon need for predictions. Also, utility assets may be sectionalized (geographically simplified) to produce a single polygon or line for a section of the utility's assets. This single polygon or line may represent the assets in that geographic and network section.”)As per claim 3,
Ridland teaches,
The method of claim 1, wherein the historical asset variable values consist of historical sensor data for one or more sensors at one or more of the asset segments
(Paragraph 92, noting “…The URAMS weather sensor can integrate all of the following measurements into a single, intelligent package: air Temperature & Relative Humidity; Precipitation Intensity, Type and Quantity; Air Pressure…”)As per claim 4,
Ridland teaches, 

(Paragraphs 32 read in conjunction with paragraph 100, noting in paragraph 100 “In such implementations, Damage actuals can come in the form of a number of damaged protective devices for a specific geographic roll-up area or AOR (area of responsibility).” Further Noting: Under paragraph 32 the asset segments can be local, state, or country, thus, the prior art is teaching it can be any geographic locations or locations without constraints; thus, including adjacent asset segments). As per claim 5,
Ridland does not teaches, however NPL-Polo does teach, 
The method of claim 1, wherein the historical weather data includes weather data from a weather service for a geographical region of the first asset segment; 
(page 234, first column, last paragraph discussing the geographical regions in Spain)

Ridland teaches a variety of weather monitoring systems, including ground-based and satellite-based observations, which are used to provide weather reports and forecasts. (Ridland paragraph 3)  NPL-Polo teaches reliability models in the tool presented are developed according to the available amount of failure data and are used for early detection of degradation in energy production due to power inverter and solar trackers functional failures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teaching NPL-Polo within the invention of Ridland with the motivation of a tool that could easily be 

Ridland teaches, 
And wherein the predicted weather data includes weather predictions from a weather service for the geographical region of the first asset segment
(paragraph 71, noting “…The current weather data can include real-time and/or near real-time weather information and observations (e.g., readings from weather stations, satellites, XML weather service observation feeds, etc.), and can additionally or alternatively include current weather forecast data (from a forecast feed or other source, and/or generated by URAMS). A predictive utility asset damage forecast can be generated 747 using at least the at least one damage model and, in some embodiments, based on the utility asset map (and/or map data), the historical fixed-location utility asset damage data, the historical weather data, and/or the current weather data…”)

s 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ridland in view of NPL-Polo as applied to claims 8 and 15 above, and further in view of NPL-Johansson (1998) (hereinafter, NPL-Johansson).

As per claim 6,
Ridland and NPL-Polo do not teach, however, NPL-Johansson does teach, 
The method of claim 1, wherein the regression analysis is a Spearman rank correlation
(Statistical Analysis Section page 110, teaching regression analysis in use of Spearman Rank Correlation with Abstract wherein Abstract discusses identifying relationships of quality factors as determined by weather, thus, functioning as identifying failure events based on weather). 

Ridland teaches a variety of weather monitoring systems, including ground-based and satellite-based observations, which are used to provide weather reports and forecasts. (Ridland paragraph 3)  NPL-Polo teaches reliability models in the tool presented are developed according to the available amount of failure data and are used for early detection of degradation in energy production due to power inverter and solar trackers functional failures. NPL-Johansson teaches identifying quality of assets, such as crops, according to weather data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Ridland in view of NPL-Polo in further view of NPL-Johansson with the motivation of identifying and generating the variation of quality due to various weather factors.  (See, Johansson Introduction).

As per claim 7,
Ridland and NPL-Polo do not teach, however, Johansson does teach,
 The method of claim 1: excluding one or more irrelevant weather variables based on the correlation factor
(page 116 Discussion; explicitly discussing how the “mean” temperatures were included in the analysis, thus, functioning to note to the reader that not all temperatures were included in the analysis and therefore, some irrelevant temp. variables were excluded in the analysis).

Ridland teaches a variety of weather monitoring systems, including ground-based and satellite-based observations, which are used to provide weather reports and forecasts. (Ridland paragraph 3)  NPL-Polo teaches reliability models in the tool presented are developed according to the available amount of failure data and are used for early detection of degradation in energy production due to power inverter and solar trackers functional failures. NPL-Johansson teaches identifying quality of assets, such as crops, according to weather data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Ridland in view of NPL-Polo in further view of NPL-Johansson with the motivation of identifying and generating the variation of quality due to various weather factors.  (See, Johansson Introduction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZAHRA . ELKASSABGI
Examiner
Art Unit 3623


/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623